COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


JOY MAY
                                             MEMORANDUM OPINION *
v.   Record No. 0461-00-1                        PER CURIAM
                                              DECEMBER 28, 2000
VIRGINIA BEACH DEPARTMENT
 OF SOCIAL SERVICES


          FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                     H. Thomas Padrick, Jr., Judge

             (Harry Dennis Harmon, Jr., on brief), for
             appellant.

             (Leslie L. Lilley, City Attorney; Karla C.
             Haynes, Assistant City Attorney, on brief),
             for appellee.


     Joy May ("May") appeals from the decision of the circuit

court terminating her residual parental rights to her son, Jaimie

May ("Jaimie").    On appeal, May contends that the trial court

erred in denying (1) her initial motion for a continuance, (2) her

motion to strike for failure to prove by clear and convincing

evidence that the Virginia Beach Department of Social Services

("DSS") took all reasonable and appropriate efforts to remedy the

situation leading to Jaimie's foster care, and (3) her motion to

continue the case for further services.    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
merit.    Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                         Procedural Background

     In February, 1998, DSS removed Jaimie from May's home based

on allegations of abuse.      The Virginia Beach Juvenile and Domestic

Relations District Court terminated May's parental rights at a

hearing in July, 1999.      May appealed the district court's decision

to the Circuit Court of the City of Virginia Beach.     At a trial in

June, 2000, that court entered an order terminating May's parental

rights.    May appeals from that order.

                                 Analysis

                                    I.

     May contends that the circuit court erred in denying her

motion to continue the case.     She asserts that she was unable to

contact her attorney because she was homeless for several months

and then incarcerated for the several weeks immediately prior to

the circuit court trial.     Because she was unable to contact her

attorney, she was unable to properly prepare for the trial.

However, at trial, May stated that she lived in the same apartment

from June 1999 through December 1999 and then moved to a new

apartment for one month prior to being incarcerated.     Her attorney

                                  - 2 -
made numerous attempts to track her down, all to no avail.    He

located her in the local jail just before trial.   The trial court

found that May had ample opportunity to contact her attorney

during the months preceding the trial and that she could have

taken greater steps to prepare for it.    May provided no

explanation for why she did not maintain contact with her

attorney.   "The decision whether to grant a continuance is a

matter within the sound discretion of the trial court.      Abuse of

discretion and prejudice to the complaining party are essential

to reversal."    Venable v. Venable, 2 Va. App. 178, 181, 342

S.E.2d 646, 648 (1986).   We find no abuse of discretion in the

trial court's determination.

                             II. - III.

     May contends that the trial court erred in denying her

motion to strike because DSS failed to prove by clear and

convincing evidence that it had taken all reasonable and

appropriate efforts to remedy the situation that led to Jaimie's

foster care.    May also asserts that the trial court erred by

denying her motion for a continuance in order to allow for

further services.

     May's parental rights were terminated pursuant to Code

§ 16.1-283(C), which provides in pertinent part:

            The residual parental rights of a parent or
            parents of a child placed in foster care as
            a result of court commitment, an entrustment
            agreement entered into by the parent or
            parents or other voluntary relinquishment by

                                - 3 -
          the parent or parents may be terminated if
          the court finds, based upon clear and
          convincing evidence, that it is in the best
          interests of the child and that:

               *    *    *    *    *    *    *

          2. The parent or parents, without good
          cause, have been unwilling or unable within
          a reasonable period of time not to exceed
          twelve months from the date the child was
          placed in foster care to remedy
          substantially the conditions which led to or
          required continuation of the child's foster
          care placement, notwithstanding the
          reasonable and appropriate efforts of
          social, medical, mental health or other
          rehabilitative agencies to such end. Proof
          that the parent or parents, without good
          cause, have failed or been unable to make
          substantial progress towards elimination of
          the conditions which led to or required
          continuation of the child's foster care
          placement in accordance with their
          obligations under and within the time limits
          or goals set forth in a foster care plan
          filed with the court or any other plan
          jointly designed and agreed to by the parent
          or parents and a public or private social,
          medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior
          efforts of such agencies to rehabilitate the
          parent or parents prior to the placement of
          the child in foster care.

     DSS provided reasonable and appropriate social, medical,

mental health and other rehabilitative services to May.   Ruthann

Beil, a DSS employee, testified that DSS provided May access to

free parenting classes, arranged for supervised visitation with

her son, provided counseling if requested, and offered to

provide transportation to the visits and therapy sessions.   May


                              - 4 -
visited her son only twice between April, 1998 and July, 1999.

The record discloses that there were ample services offered and

available to May, but she chose not to take advantage of them.

"The law does not require the division to force its services

upon an unwilling or disinterested parent."   Barkey v.

Commonwealth, 2 Va. App. 662, 670, 347 S.E.2d 188, 192 (1986).

The trial court did not err in denying May's motion to strike.

     The trial court determined that DSS provided reasonable and

appropriate rehabilitative services but that May had been

unwilling or unable to substantially remedy the situation

leading to her son's foster care.   Because DSS had already made

available to May a reasonable amount of services, we find no

abuse of discretion in the trial court's denial of May's motion

to continue the case for further services.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                              - 5 -